Order, Supreme Court, New York County (David B. Saxe, J.), entered March 5, 1990, which granted defendants’ motion to renew their motion for summary judgment dismissing the complaint, and adhered to the prior order of the same court entered April 12, 1989, denying said motion, unanimously affirmed, with costs.
Our review of the record reveals that defendants failed to establish their defense sufficiently to warrant a court directing judgment in their favor as a matter of law. (See, Gilbert Frank Corp. v Federal Ins. Co., 70 NY2d 966, 967.) Material issues of fact exist concerning whether plaintiff New Jersey Steel Acquisition Corporation had obtained the requisite financial commitments from various lending institutions to allow it to proceed with the leveraged buyout of defendants’ New Jersey steel mill, in accordance with a prescribed timetable, before defendant terminated the parties’ stock purchase agreement in May 1984. We note that the various depositions upon which defendants place reliance did not resolve the dispute. Concur —Ross, J. P., Carro, Wallach and Rubin, JJ.